Citation Nr: 0715600	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  98-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for hepatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to June 
1991, which included service in the Persian Gulf.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  


FINDINGS OF FACT

1.  There is competent evidence of record linking 
degenerative arthritis and disc disease in the back to 
service.  

2.  The competent evidence is does not show that the veteran 
has sinusitis or hepatitis that is related to his military 
service.   


CONCLUSIONS OF LAW

1.  Degenerative arthritis and disc disease of the lumbar 
spine was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

3.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, letters dated in February 2001, April 
2004, and December 2005 satisfied the duty to notify 
provisions.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence. 

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA and private medical 
records.  The veteran has been afforded VA examinations, to 
include the medical opinions requested by the Board in its 
November 2005 remand.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, 
including arthritis, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records reflect treatment for back pain 
and upper respiratory complaints.  Sinusitis was diagnosed in 
March 1984 and low back strain was diagnosed in June 1989.  
Reports from inpatient treatment for alcoholism from May 1986 
to July 1986 reflect a diagnosis of alcoholic hepatitis that 
had improved at the time of discharge from this treatment.  
The veteran declined a separation examination.  

The post service evidence includes private treatment reports 
dated from December 1993 reflecting degenerative disc disease 
in the lumbar spine.  Chronic sinusitis was diagnosed at a VA 
examination in October 1996, and lumbosacral strain, felt to 
possibly due to scoliosis, was also diagnosed at that time.  
A March 1997 VA examination resulted in diagnoses to include 
chronic lumbosacral strain, and a lumbar fusion was 
accomplished at a VA medical facility in November 1998.  

A VA sinus x-ray conducted in January 2000 was negative.  
Laboratory testing in November 1998 showed a positive 
Hepatitis C antibody and Hepatitis C was included as a 
diagnosis on VA outpatient treatment reports dated in 1999.  
A liver biopsy in July 1999 resulted in findings consistent 
with a mild grade of steatonecrosis and private medical 
reports dated in October 2000 reflect a diagnosis of 
Hepatitis C.  A February 2005 VA outpatient treatment record 
reflects a diagnosis of Hepatitis C and treatment associated 
anemia, and April 2005 VA outpatient treatment records 
reflect treatment for gastric hepatitis C.  

The clinical history summarized above, as well as the rest of 
the claims file, was reviewed prior to VA examinations 
conducted in May 2006.  First with respect to a back 
disorder, an examiner concluded as follows: 

Since there was evidence of disc disease 
on x-rays taken within a relatively short 
time following discharge, my medical 
opinion is that it is as likely as not 
that the degenerative arthritis and disc 
disease are due to, or related to, the 
episodes of back pain experienced in the 
U.S. Army.  

Unless the preponderance of the evidence is against a claim, 
it cannot be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, there is objective medical evidence 
that the veteran's degenerative arthritis and disc disease of 
the lumbar spine are related to his military service.  
Accordingly, service connection for degenerative arthritis 
and disc disease of the lumbar spine is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to the issue of sinusitis, a VA examiner opined 
in May 2006 that it was "less likely than not" that the 
veteran's sinus complaints were the result of his military 
duty.  In explaining the rationale for this opinion, the 
examiner stated as follows:    

[The veteran] has nasal obstruction and 
migraine symptoms.  [These] symptoms are 
very common in the general population and 
are more likely due to his chronic 
tobacco use and afrin usage.  [The 
veteran] did not report any specific 
events or exposures during his military 
duty that started his current chronic 
symptoms.  

Accordingly, in the instant case, there is no medical 
evidence linking the veteran's sinusitis to service.  

The risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various percutaneous 
exposure such as tattoo, body piercing, acupuncture with non-
sterile needles, shared toothbrushes, or razor blades.  
Veterans Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).

As for hepatitis, a VA examiner in May 2006 diagnosed 
Hepatitis C.  In November 2006, following a review of the 
clinical history and examination of the veteran, a VA 
examiner concluded that the etiology of the veteran's current 
hepatitis "remains indeterminate and must be speculative."  
With respect to the veteran's assertion that exposure during 
service to a fellow member's razor, who was a cocaine user, 
and blood while helping injured soldiers, caused his 
hepatitis, the examiner noted that previous examiners had not 
found sufficient evidence to find these asserted factors to 
be causative, and that it would be "resorting to 
speculation" to conclude that these asserted factors caused 
hepatitis.  

Accordingly, there is no medical evidence of record that 
relates the veteran's current Hepatitis C to his military 
service or to the incident of hepatitis while in service. 

As for the veteran's assertions that his hepatitis and 
sinusitis are related to service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

In short, as there is no competent medical evidence directly 
linking sinusitis or hepatitis to service, the preponderance 
of the evidence is against the veteran's claims for service 
connection for sinusitis or hepatitis.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for sinusitis or hepatitis is 
not warranted.  


ORDER

Service connection for a degenerative arthritis and disc 
disease of the lumbar spine is granted. 

Service connection for sinusitis is denied. 

Service connection for hepatitis is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


